Citation Nr: 0639107	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-37 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable schedular 
evaluation for status-post excision and resection of the left 
ilio-inguinal nerve.

2.  Entitlement to a compensable schedular rating for status-
post left inguinal herniorrhaphy.

3.  Whether a July 15, 1999 rating decision became final by 
virtue of the veteran withdrawing an appeal of that decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In June 2006, the veteran testified at a video hearing before 
the Board, a transcript of which is of record.  During 
testimony, the veteran mentioned that he had developed a 
hydrocele and implied that it was related to his service-
connected ilio-inguinal nerve and hernia disability.  He has 
also contended that he should be awarded a temporary total 
rating under 38 C.F.R. § 4.30 based on the need for 
convalescence following surgery for ilio-inguinal nerve 
impairment.  As these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.

The Board notes that VA treatment records were associated 
with the file subsequent to the RO's final consideration of 
his claim.  Those records do not contain any evidence 
pertaining to the ilio-inguinal nerve or hernia disability.  
Because the records are not relevant to these issues on 
appeal, the Board finds that remand to the RO for a 
supplemental statement of the case is not required.  See 
38 C.F.R. §§ 19.31, 19.37 (2006).

The decision below addresses the veteran's schedular rating 
claims on appeal.  The issue of whether a July 1999 decision 
is final is addressed in the remand that follows the Board's 
decision.


FINDINGS OF FACT

1.  Since the award of service connection, paralysis of the 
ilio-inguinal nerve has not been shown.

2.  The veteran's service-connected postoperative left 
inguinal hernia is not recurrent and does not require support 
by truss or belt.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable schedular rating 
for status-post excision and resection of left ilio-inguinal 
nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124, 4.124a, 
Diagnostic Codes 8530 (2006).

2.  The criteria for a compensable schedular rating for 
status-post left inguinal herniorrhaphy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the rating issues on appeal 
has been accomplished.  Through October 2003 and January 2004 
notice letters, the RO notified the veteran and his 
representative of the legal criteria governing his claims.  
By a statement of the case (SOC) in September 2004, the RO 
notified them of the evidence that had been considered in 
connection with his claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the October 2003 and January 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records held by a Federal agency.  It 
would also make reasonable efforts to obtain relevant records 
not held by a Federal agency, including from state and local 
governments, private doctors and hospitals, and employment 
records.  The RO also requested that the veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The RO told him that it was his responsibility to make sure 
that it received all requested records that were not in the 
possession of a Federal department or agency.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  While the notice did not refer to 
criteria for an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the disability rating 
issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
increased rating issues on appeal.  The veteran's service 
medical records have been obtained and associated with the 
claims file, as have records from a private physician, 
C.H.C., M.D., which were submitted by the veteran.  The file 
indicates that the veteran is receiving disability from the 
Social Security Administration (SSA).  Nevertheless, the 
Board does not find that requesting these records would be of 
any value in the adjudication of the disability rating 
issues.  This is so because a January 2005 SSA decision 
reflects that the veteran was found to be disabled based on 
the severity of a right arm impairment and diabetes mellitus.  
His other alleged disabilities before the SSA were ankle 
pain, hip pain, and depression.  The veteran testified to as 
much at his Board hearing.  Hence, there is no indication 
that any relevant records pertaining to the issues on appeal 
exist in the custody of the SSA.  Additionally, in December 
2003, the veteran was provided a VA examination in relation 
to his claims, the report of which is of record.  
Furthermore, as noted above, the veteran was afforded a Board 
hearing in June 2006.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, concerning the hernia claim, where entitlement 
to compensation already has been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as in the 
case of the ilio-inguinal nerve issue, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Ilio-inguinal nerve

The veteran's service-connected postoperative left ilio-
inguinal nerve disability has been evaluated as zero percent 
(noncompensable) disabling under 38 C.F.R. § 4.124a 
(Diagnostic Code 8530) (2006) for paralysis of the ilio-
inguinal nerve.  Under that code, a noncompensable rating is 
warranted for mild or moderate paralysis.  A 10 percent 
rating, which is the maximum rating, is warranted for severe 
to complete paralysis.  38 C.F.R. § 4.124a (Diagnostic 
Code 8530).

A review of the medical evidence reveals that the veteran was 
seen by Dr. C.H.C. in May 2003 for an ilio-inguinal nerve 
block.  Dr. C.H.C. reported that the veteran suffered from 
pain in the region as a result of a left inguinal hernia 
repair that occurred during service.  A June 2003 letter 
reflects that the nerve block relieved a substantial amount 
of the pain.  An ilio-inguinal nerve resection was 
recommended by Dr. C.H.C.  In July 2003, he diagnosed the 
veteran with ilio-inguinal neuralgia and performed the nerve 
resection.  A July 2004 letter reflects that the veteran had 
complete relief of pain in his left groin subsequent to the 
nerve block and resection.  Dr. C.H.C. stated that the 
veteran seems to have done very well with his operation and 
overall he is pleased with the veteran's progress.

The veteran was afforded a VA examination in December 2003.  
The examiner reported that the veteran had no symptoms 
regarding the ilio-inguinal nerve.  The veteran denied any 
residual disability from the surgery.  The diagnosis was 
ilio-inguinal nerve entrapment secondary to inguinal hernia 
repair, status post resection.

Based on the above evidence, the Board finds that an initial 
compensable rating is not warranted under Diagnostic 
Code 8520.  The veteran's ilio-inguinal nerve disability has 
not been found to result in severe to complete paralysis at 
any time since the award of service connection.  In fact, no 
amount of paralysis has been documented regarding the nerve.  
The VA examination report is competent, thorough, gives a 
complete rationale for the findings, and was composed after a 
review of the claims file.  Because a current and adequate VA 
examination has been provided, and there is no indication 
that the veteran's disability has worsened, another VA 
examination is not necessary.

The Board notes that there is a separate diagnostic code for 
neuralgia of the ilio-inguinal nerve, for which the veteran 
was diagnosed by Dr. C.H.C.  See 38 C.F.R. § 4.124a 
(Diagnostic Code 8730) (2006).  Because the rating criteria 
are identical to Diagnostic Code 8530, an initial compensable 
rating is not warranted under Diagnostic Code 8730 either.  
Even when the veteran experienced symptoms due to neuralgia, 
he did not experience severe symptoms.  Indeed, neuralgia 
consists normally of a dull and intermittent pain and is to 
be evaluated as no more disabling than moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2006).  Under Diagnostic Code 
8530, moderate incomplete paralysis warrants a zero percent 
rating.  

A separate rating for the residual scar is also not 
warranted.  According to the December 2003 VA examination, a 
4-cm surgical scar remained in the left ilio-inguinal region.  
On examination, it was determined that the scar was nontender 
to palpation and there was no inflammation, edema, or keloid 
formation.  The scar caused no limitation of function.  Thus, 
a compensable rating under the diagnostic codes regarding 
scars is not for application.  See 38 C.F.R. § 4.118 
(Diagnostic Codes 7800-05) (2006).

Hernia

The veteran's postoperative left inguinal hernia disability 
has been evaluated as noncompensably disabling under 
38 C.F.R. § 4.114 (Diagnostic Code 7338) (2006), for inguinal 
hernia.  Under that code a noncompensable rating is assigned 
for a small inguinal hernia, which is reducible, or without 
true hernia protrusion, or for an inguinal hernia not 
operated on, but remediable.  A 10 percent rating is assigned 
for a postoperative recurrent inguinal hernia, which is 
readily reducible and well supported by truss or belt.  A 30 
percent rating is assigned for a small, postoperative 
recurrent, or unoperated irremediable inguinal hernia, which 
is not well supported by truss, or not readily reducible.  A 
60 percent rating, which is the maximum rating, is assigned 
for a large, postoperative, recurrent inguinal hernia, which 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  A note 
following the criteria allows for an additional 10 percent 
for bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
38 C.F.R. § 4.114 (Diagnostic Code 7338).  The veteran filed 
his claim for an increased rating in September 2003.

The medical evidence of record reveals that the veteran 
underwent a left inguinal hernia repair during military 
service in 1993.  He has complained of associated pain in the 
region.  According to the December 2003 VA examination 
report, the veteran currently has no symptoms.  The examiner 
did not report any recurrence of the left inguinal hernia.  A 
diagnosis of status-post left inguinal hernia repair was 
provided.  Records from Dr. C.H.C., dated from May 2003 to 
July 2004, reflect treatment for pain in the left inguinal 
region.  The records do not show that the hernia was 
recurrent.  In a July 2004 letter, Dr. C.H.C. reports that 
the veteran has complete relief of his left groin pain.

Based on the current medical evidence, there is no indication 
that the veteran's left inguinal hernia is recurrent, nor is 
there evidence suggesting that the veteran requires a truss 
or belt for hernia support.  Without these symptoms, the next 
higher (10 percent) rating is not warranted and the claim for 
an increased rating may not be granted.  38 C.F.R. § 4.114 
(Diagnostic Code 7338).  A 30 or 60 percent rating are also 
not warranted due to the lack of recurrence of any inguinal 
hernia.  (Additionally, although there is evidence of a prior 
right inguinal hernia, a higher rating for bilateral 
involvement is not warranted because that hernia has not been 
service connected.)

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's ilio-inguinal nerve or inguinal 
hernia disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
showing that the disabilities result in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disabilities otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his disability rating 
claims on appeal.  While the Board does not doubt the 
sincerity of the veteran's belief that his ilio-inguinal 
nerve and hernia disabilities are more severely disabling 
than they were rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for status-post excision 
and resection of the left ilio-inguinal nerve and the claim 
for a compensable rating for status-post left inguinal 
herniorrhaphy must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's disability rating claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable initial schedular evaluation for 
status-post excision and resection of the left ilio-inguinal 
nerve is denied.

Entitlement to a compensable schedular rating for status-post 
left inguinal herniorrhaphy is denied.




REMAND

By a rating decision, dated July 15, 1999, the RO denied the 
following claims:  increased ratings for left ear hearing 
loss, hemorrhoids, and left inguinal hernia; applications to 
reopen claims of entitlement to service connection for left 
hip pain, groin pain, fractures of the left and right ankle, 
peripheral neuropathy, myopia, and presbyopia; and 
entitlement to a rating under 38 C.F.R. § 3.324.  
Subsequently, the veteran submitted a notice of disagreement 
(NOD) in August 1999, the RO issued a statement of the case 
(SOC) later that month, and the veteran filed a substantive 
appeal in December 1999.

After the appeal of the rating decision in question was 
perfected, the veteran submitted a form in May 2002, in which 
he withdrew his appeal.  However, by an August 2002 
statement, the veteran indicated that he wished to instead 
continue with the appeal.  Later that month, the RO issued an 
administrative decision, which stated that the July 15, 1999 
rating decision had become final and the appeal could not be 
continued because the veteran had withdrawn said appeal.  The 
letter informed the veteran that he had the right to appeal 
the administrative determination regarding the finality of 
the July 1999 rating decision.

In October 2002, the veteran submitted a timely NOD as to the 
issue regarding the finality of the July 15, 1999 rating 
decision.  Thus far, the veteran has not been furnished a 
statement of the case (SOC) addressing that issue.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD as to a particular 
issue, and no SOC is furnished, the Board should remand, 
rather than refer, the issue to the RO for the issuance of an 
SOC.

Accordingly, this issue is REMANDED to the RO for the 
following action:

Unless the matter is resolved by 
determining that the July 15, 1999 rating 
decision is not final, or the notice of 
disagreement is withdrawn, the RO must 
furnish the veteran and his 
representative an SOC, in accordance with 
38 C.F.R. § 19.29 (2006), with respect to 
the matter of the finality of the July 
1999 decision.  This issue should be 
returned to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


